841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda Jane ROBINSON, and Jane McKinley, Plaintiffs-Appellants,v.KIDDER, PEABODY & CO., INC., a Delaware Corporation,Defendant-Appellee.Terry Cross, Defendant.
No. 87-1648.
United States Court of Appeals, Sixth Circuit.
March 7, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
The plaintiff appeals the July 2, 1987 order dismissing defendant Kidder, Peabody from this securities and RICO civil action.  The claims against defendant Cross, however, remain before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  The district court's order of July 2, 1987 was neither final nor certified for interlocutory appeal.  Therefore,


3
It is ORDERED that this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.